Title: From George Washington to the Portsmouth Committee of Safety, 7 December 1775
From: Washington, George
To: Portsmouth Committee of Safety



Gentlemen
Cambridge Decemr 7. 1775

Richard Emms, a prisoner at Portsmouth, having expressed a Strong desire to go to his Family & Friends in the West Indies in a Schooner which is about to go there, you will be pleased to grant him a permit for that purpose, Unless there be any Objections against It, which I am not apprized of. I am Gentlemen Your Hble servt

Go: Washington

